Citation Nr: 0609673	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  00-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse (MVP).

2.  Entitlement to service connection for right shoulder 
bursitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1974 and from May 1997 to January 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Providence, Rhode Island, 
Regional Office (RO), which denied the veteran's claims for 
service connection for MVP and right shoulder bursitis and 
granted service connection for chest wall pain.

Pursuant to receipt of a request from the veteran for a Board 
hearing at the RO, VA scheduled him for such a hearing to be 
held on May 19, 2005.  VA informed the veteran of the 
scheduled hearing by letter dated on May 4, 2005.  In that 
letter, the veteran was advised that if he did not appear for 
a hearing, his case would be processed as if his hearing 
request had been withdrawn and that no further request for a 
hearing would be granted unless he showed good cause in a 
motion filed with the Board within 15 days of the date of the 
hearing.  The veteran failed to report for the hearing and he 
has not alleged nor shown good cause for his failure to 
report.  His request for a hearing is accordingly deemed 
withdrawn.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  The veteran does not have current MVP.

3.  Current right shoulder bursitis has not been 
demonstrated, and even if deemed to have been demonstrated 
currently, there is no competent evidence linking the 
disability to a disease or injury in service.

CONCLUSIONS OF LAW

1.  MVP was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Right shoulder bursitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 
38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claims.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

In Dingess/Hartman, the Court also held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, inasmuch as the Board concludes 
below that the preponderance of the evidence is against a 
grant of service connection for MVP and right shoulder 
bursitis, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.

VA specifically complied with its notification duties in 
regards to the veteran's service connection claims by means 
of a letter issued in June 2001, as well as in the 
supplemental statement of the case that was issued in 
December 2003, wherein the RO specifically gave him notice of 
the regulation addressing VA's redefined duties to assist and 
notify under the VCAA.  Thus, the veteran in this case has 
received adequate VCAA notice.  See Short Bear v. Nicholson, 
19 Vet. App. 341 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claims prior to their final adjudication by VA, he has not 
been prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the claims on appeal, has had the veteran 
examined.  VA has not obtained an opinion as to the link 
between current MVP or bursitis and service.  As will be 
discussed below there is no competent evidence of current 
MVP, or of a link between a current disability and the 
diagnosis of MVP reported in service; nor is there competent 
evidence that current right shoulder bursitis may be related 
to service.  Further examinations are, therefore, not 
warranted.  38 U.S.C.A. § 5103A(d) (West 2005).

There is no suggestion on the current record that there 
remains evidence that is pertinent to either of the matters 
on appeal that has yet to be secured.  Thus, the appeal is 
ready to be considered on the merits.

Applicable legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Additionally, service connection for a cardiovascular-renal 
disease may be established if shown to have been manifested 
to at least a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Service connection for MVP

Service medical records for the veteran's first period of 
active military service reveal a consultation due to 
complaints of pain in the "brain", "heart", "appendix", 
and "leg", in April 1971.  Chest X-rays obtained in August 
1971 were negative, as was the clinical evaluation of the 
veteran's heart and cardiovascular system on physical 
examination for separation purposes conducted in June 1974. 

Service medical records for the veteran's second period of 
active military service confirm that he was seen with 
complaints of chest pain in October 1997, when an impression 
of chest pain, not likely cardiac in origin, was given.  The 
veteran reported no aggravating or alleviating factors when 
seen in the emergency room at that time.

In December 1997, the veteran was again seen with similar 
complaints of chest pain, at which time he indicated that he 
was convinced that his chest pain was secondary to microwave 
exposure.  A provisional diagnosis of MVP was given.  At that 
time, the veteran underwent what was characterized as an 
extensive workup that included a graded exercise test and an 
echocardiogram, all of which were negative.  

There are no other reports of MVP, or any other 
cardiovascular disorder, in the service medical records.

The report of private chest X-rays obtained in February 1998 
indicates that the veteran's heart and mediastinum were 
within normal limits and that the lungs were clear.

On VA heart examination in March 1999, the veteran reported 
onset of chest pain and MVP during service in 1997, but 
denied currently being on any medication for cardiac relief.  
The examiner noted that an EKG on the day of the examination 
showed no evidence of any acute changes or any cardiomegaly 
and that the veteran's heart had regular rate and rhythm 
without murmurs, rubs, or gallops.  The diagnoses were (the 
now service connected) chest wall pain, most likely 
musculoskeletal, and no evidence of MVP as per 
echocardiogram.  The results of various tests conducted at 
that time were all negative for MVP.

A private stress test conducted in January 2002 was 
interpreted as normal, while the report of a private nuclear 
stress test conducted on the same date indicates possible 
minimal inferior ischemia, "non-definitive," and with 
normal left ventricular function.

A February 2002 private medical record reveals that the 
veteran underwent a cardiac catheterization.  The impressions 
were:

1.  Mild systemic hypertension.
2.  Mildly elevated LV filling pressures.
3.  Normal left ventricular cavity size 
and function
4.  Ejection fraction of 65%.

Analysis

The diagnosis of MVP, provides competent evidence in support 
of the second element of service connection.  However, 
additional tests conducted at that time were negative in this 
regard and the medical evidence produced since those 
inservice consultations, particularly the March 1999 VA heart 
examination report, confirms that the claimed disability is 
not currently manifested.  In sum, there is no competent 
evidence of current MVP.

There is also no competent evidence linking any current 
disease or disability to the finding of MVP in service.

The Board acknowledges the veteran's belief that he does have 
MVP which is service-related.  While he is certainly 
competent to report symptoms, he has not claimed, nor shown, 
that he is a medical professional who has the requisite 
training and knowledge to offer an opinion as to medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).  The Board is, therefore, 
precluded from assigning any probative value to the veteran's 
opinion regarding the claimed current diagnosis or the 
relationship between a current disease or disability and 
service.

Because there is no competent evidence of current MVP there 
is no need to consider whether service connection may be 
warranted on a presumptive basis for this cardiovascular 
disease.  Also, there is no need to consider whether any 
disability attributed to the objective findings reported in 
February 2002 can be service-connected because there is no 
competent evidence demonstrating the existence of a link 
between a current cardiovascular disability and service.

Because the preponderance of the evidence is clearly against 
the veteran's service connection claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b).  The claim, as such, must be denied.

Service connection for right shoulder bursitis

The veteran's service medical records for both periods of 
active duty are silent as to any complaints, injuries, or 
disabilities related to the veteran's right shoulder.

On VA joints medical examination in March 1999, the veteran 
reported that, while on active duty in Bosnia in 1997, he had 
to sleep on an Army cot, which he thought had irritated his 
shoulder.  He had seen a doctor, but the doctor "did not 
bother to check it out" but reportedly told him that he 
might have some bursitis.  The examiner noted that "[i]t is 
remarkable that he has not sought any medical advice or 
treatment since he left the National Guard, for his 
shoulder," although "[h]e says he asked his private doctor 
about it, but again not much attention was paid to it."

Physical examination revealed that the right shoulder was a 
little tender, but there was no evidence of pain on 
palpation.  Grossly, the shoulder was normal and its range of 
motion was likewise characterized as "completely normal."  
X-rays of the shoulder were normal as well, with no evidence 
of calcium in the subdeltoid bursa.  

The examiner then opined that, if anything, the veteran had a 
mild case of subdeltoid bursitis, which was not active, did 
not interfere with gainful employment, and would not be 
expected to interfere with light medium to heavy work.  He 
stated that he advised the veteran to seek from his doctor 
medical treatment for his right shoulder complaints, but that 
the veteran did not seem much interested in pursuing such a 
course of action.  The examiner diagnosed a possible right 
sided mild subdeltoid bursitis and stated that "I don't 
think it bothers him very much."

Records reflecting private medical care furnished between 
1998 and 2001 reveal no complaints of any right shoulder 
difficulties or impairment and no diagnosis of any right 
shoulder disability.  On the contrary, some of these records 
reveal objective findings of a normal range of motion and 
strength of the right upper extremity, with no joint 
enlargement or tenderness, and reported denials by the 
veteran of any muscle weakness or musculoskeletal joint pain, 
stiffness, or swelling.

Analysis

As discussed above, there is no contemporaneous evidence of a 
right shoulder injury or of right shoulder bursitis during 
service.  The veteran is competent, however, to report an 
injury from sleeping on an uncomfortable cot.  He would not 
be competent to report a diagnosis of bursitis during 
service, and the service medical records tend to belie such a 
diagnosis.  Robinette v. Brown, 8 Vet. App. 69 (1995).

While the VA examination provides some equivocal evidence of 
bursitis currently, the subsequent treatment records showing 
a normal right upper extremity disability, and the absence of 
any complaints referable to the right shoulder, weigh the 
evidence against a finding of current right shoulder 
bursitis.  

Even if the evidence were in favor of the grant of a finding 
of current right shoulder bursitis, there is no competent 
evidence linking bursitis to service.  The veteran has not 
reported a continuity of symptomatology and the VA examiner's 
remarks suggest that the lack of post-service treatment is 
probative of whether there was such continuity.

The Board acknowledges the veteran's apparent belief that he 
has a right shoulder disability that is service-related.  
However, as noted earlier, he has not claimed, nor shown, 
that he is a medical professional who has the requisite 
training and knowledge to offer an opinion as to medical 
diagnosis or etiology.  Espiritu.  The Board is, therefore, 
precluded from assigning any probative value to the veteran's 
opinion regarding the claimed link between current bursitis 
and service.

Thus, inasmuch as the weight of the evidence is against 
finding a current disability, and there is no competent 
evidence of a link between current right shoulder bursitis 
and service; the preponderance of the evidence is clearly 
against the claim.  The benefit of the doubt doctrine is not 
for application, and the claim is denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for MVP is denied.

Service connection for right shoulder bursitis is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


